SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2015 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, California 92019-4601 (Address of principal executive office) Issuer's telephone number:(619) 383-6600 Section 5Corporate Governance and Management Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Appointment of Jonathan Gregory as CEO and Vice Chairman On September 10, 2015, Royale Energy, Inc., announced the appointment of Jonathan Gregory as Chief Executive Officer and Vice Chairman of the Board.Mr. Gregory is expected to spear-head a shift into an acquisition growth strategy for Royale.Former Co-CEO Donald Hosmer will retain his position as President – Business Development, and former Co-CEO Stephen Hosmer will retain his position as Chief Financial Officer and President.These changes will support Royale’s new growth strategy and provide a streamlined process to evaluate and consider acquisition opportunities. Mr. Gregory joined Royale’s Board of Directors in June 2014.Mr. Gregory, age 51, has served as CFO of AmeriCo Energy Resources, LLC since February 2014.From April 2012 to February 2014, he was CFO of J & S Oil & Gas, LLC.From January 2005 to March 2012, he was Executive Vice President of Texas Capital Bank, N.A.Mr. Gregory has spent a total of 25 years in the commercial banking sector, having been with Guaranty Bank and Bank One prior to his position at Texas Capital Bank. Resignation of Tony Hall as Director Also on September 10, 2015, Tony Hall submitted his resignation from the Board of Directors of Royale.In resigning, Mr. Hall did not express any disagreement with the Companyon any matter relating to Royale’s operations, policies or practices. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:September 10, 2015 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President and Chief Financial Officer
